
	

114 HCON 19 IH: Expressing the sense of the Congress that tax-exempt fraternal benefit societies have historically and continue to provide critical benefits to Americans and United States communities.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Paulsen (for himself and Mr. Kind) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that tax-exempt fraternal benefit societies have historically
			 and continue to provide critical benefits to Americans and United States
			 communities.
	
	
 Whereas America’s fraternal benefit societies are long-standing mutual aid organizations created more than a century ago to serve the needs of communities and provide for the payment of life, health, accident, and other benefits to their members;
 Whereas fraternal benefit societies represent a successful, modern-day model under which individuals come together with a common purpose to collectively provide charitable and other beneficial activities for broader society;
 Whereas fraternal benefit societies operate under a chapter system—creating a nationwide infrastructure, combined with local energy and knowledge—positioning them to address most efficiently unmet needs in communities, many of which government cannot address;
 Whereas the fraternal benefit society model represents one of the largest member-volunteer networks in the United States, with close to 9 million Americans belonging to more than 30,000 local chapters across the country;
 Whereas research has shown that the value of the work of fraternal benefit societies to society is more than $3.8 billion per year, accounting for charitable giving, educational programs, and volunteer activities, as well as important social capital that strengthens the fabric, safety, and quality of life in thousands of American local communities;
 Whereas in 1909, Congress recognized the value of fraternal benefit societies and exempted such organizations from taxation, as later codified in section 501(c)(8) of the Internal Revenue Code;
 Whereas fraternals have adapted since 1909 to better serve the evolving needs of their members and the public;
 Whereas the efforts of fraternal benefit societies to help Americans save and be financially secure relieves pressures on government safety net programs; and
 Whereas Congress recognizes that fraternal benefit societies have served their original purpose for over a century, helping countless individuals, families, and communities through their fraternal member activities: Now, therefore, be it
		
	
 That it is the sense of Congress that— (1)the fraternal benefit society model is a successful private sector economic and social support system that helps meet needs that would otherwise go unmet;
 (2)the provision for life, sick, accident, or other benefits to the members of these societies, as required by section 501(c)(8) of the Internal Revenue Code, is necessary to support the charitable and fraternal activities of the volunteer chapters within their communities;
 (3)fraternal benefit societies have adapted since 1909 to better serve their members and the public; and
 (4)the section 501(c)(8) tax exemption of fraternal benefit societies continues to generate significant, outsized returns to United States society and the work of fraternals should continue to be promoted.
			
